As filed with the Securities and Exchange Commission on March 10, 2014. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09114 The Needham Funds, Inc. (Exact name of registrant as specified in charter) 445 Park Avenue, New York, NY 10022-2606 (Address of principal executive offices) (Zip code) Mr. George A. Needham, 445 Park Avenue, New York, NY 10022-2606 (Name and address of agent for service) 1-800-625-7071 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:December 31, 2013 Item 1. Reports to Stockholders. 445 Park Avenue New York, New York 10022-2606 1-800-625-7071 www.needhamfunds.com Annual Report December 31, 2013 Contents Letter from the Adviser 1 Portfolio Characteristics Needham Growth Fund 5 Needham Aggressive Growth Fund 6 Needham Small Cap Growth Fund 7 Disclosure of Fund Expenses 8 Schedules of Investments Needham Growth Fund 9 Needham Aggressive Growth Fund 12 Needham Small Cap Growth Fund 15 Schedules of Securities Sold Short Needham Growth Fund 11 Needham Aggressive Growth Fund 14 Needham Small Cap Growth Fund 15 Statements of Assets and Liabilities 17 Statements of Operations 18 Statements of Changes in Net Assets 19 Financial Highlights Needham Growth Fund 20 Needham Aggressive Growth Fund 21 Needham Small Cap Growth Fund 22 Notes to Financial Statements 23 Report of Independent Registered Public Accounting Firm 28 Information about Directors and Officers 29 Supplementary Information and Privacy Policy 30 This report is authorized for distribution to prospective investors only when preceded or accompanied by a current prospectus. The prospectus contains more complete information, including investment objectives, risks, expenses and charges and should be read carefully before investing or sending any money. To obtain a prospectus or summary prospectus, please call 1-800-625-7071. Portfolios of The Needham Funds, Inc., like all mutual funds: ● Are NOT FDIC insured ● Have no bank guarantee ● May lose value The Needham Funds, Inc. are distributed by Needham & Company, LLC. Needham Funds Annual Report 2013 445 Park Avenue New York, NY 10022 (800) 625-7071 www.needhamfunds.com February 2014 Dear Shareholders, Friends of Needham and Prospective Shareholders, We are pleased to report results for the fourth quarter and for the year 2013 for the Needham Growth Fund, Needham Aggressive Growth Fund and Needham Small-Cap Growth Fund. Needham Funds’ Fourth Quarter and Full Year 2013 Overview The equity markets were strong in the fourth quarter and in 2013. In the fourth quarter, the Needham Growth Fund (NEEGX) was up 7.7%, the Needham Aggressive Growth Fund (NEAGX) was up 6.1%, and the Needham Small-Cap Growth Fund (NESGX) was up 4.7%. The S&P 500 Total Return Index was up 10.5%, the NASDAQ Composite was up 11.1%, and the Russell 2000 Total Return Index was up 8.7%. The Funds were hurt by their short exposure in the fourth quarter. In 2013, NEEGX was up 34.7%, NEAGX was up 36.3%, and NESGX was up 27.9%. The S&P 500 Total Return Index was up 32.4%, the NASDAQ was up 40.2%, and the Russell 2000 Index was up 38.8%. The year was dominated by the accommodative monetary policies around the world, with a pause in August over concern that the Federal Reserve would begin to taper its quantitative easing program. The Funds outperformed in May and July with strong earnings and merger and acquisition activity. We highlight Super Micro Computer, Inc. (SMCI), up 27% in the fourth quarter and 68% in 2013, and held by all three Funds. The company makes servers and storage systems. CEO Charles Liang started Super Micro over 20 years ago without venture capital backing and still owns 16% of the company, now valued at about $150 million. We saw merger and acquisition activity in the fourth quarter and throughout 2013. In December, NESGX and NEAGX holding Solta Medical, Inc. (SLTM) announced an agreement to sell to Valeant Pharmaceuticals International, Inc. (VRX). In November, Anaren (ANEN), held by all three Funds, agreed to be acquired by a financial buyer. In October, MAKO Surgical Corp. (MAKO) agreed to be acquired by Stryker Corp. (SYK), and in December, NEAGX holding AZ Electronic Materials (AZEM; London) agreed to be acquired by Merck KGaA. We believe the M&A thesis will continue in 2014 and will require patient investing. The Funds benefitted from six other acquisitions in 2013. In 2014, we have already had an additional acquisition of one of the companies held by NEAGX and NESGX as of December 31, 2013. Our small cap companies with innovative products are attractive targets for larger companies with broader distribution. As 2013 progressed, the pockets of exuberance in the equity markets expanded. From high-flying IPOs, such as Potbelly Corp. (PBPB), FireEye (FEYE) and RocketFuel (FUEL), which were all up 100% on the first day of trading, we saw activity that is not sustainable. Last quarter, we commented that corners of the equities market were seeing extraordinary valuations. Twitter (TWTR) at 26x enterprise value-to-revenues, ServiceNow (NOW) at 13x, and Workday (WDAY) at 22x leave little room for error. Recently, Facebook agreed to pay $19 billion for WhatsApp with its $20 million of revenue. The valuation was justified as “it’s only $40 per user.” Billion-dollar private company valuations are common. Last week, our holding Akamai Technologies priced a four-year convertible bond at a 50% conversion premium and a 0% interest rate. In this era of low and managed interest rates, investment hurdle rates are low and some valuations are extended. In The Growth Factor, we wrote, “Are we in a bubble? We say no, but be careful out there.” We believe we are closer to the day when these valuations will end. But in the fourth quarter and in 2013, our shorts were some of the largest detractors. 1 Needham Funds In other issues of The Growth Factor, we wrote about our investment process and our success with three-to –ten-baggers. We also highlighted World Wrestling Entertainment, Inc. (WWE), Clean Harbors, Inc. (CLH), Black Diamond, Inc. (BDE) and several interesting private companies in a preview of the 16th Annual Needham Growth Conference held in January. 2014: Another Year for TINA (There Is No Alternative to Equities) We continue to believe in TINA, “There Is No Alternative” to equities. Actual monetary tightening seems unlikely. Throughout the developed world, central bankers are pursuing accommodative monetary policies. New Federal Reserve Chairwoman Janet Yellen is focused on employment (not the unemployment rate) and sees need for continued monetary easing. Last month, Christine Lagarde, head of the IMF, warned that deflation must be “fought decisively.” In 2012, European Central Bank President Draghi stated an intent to “do whatever it takes” to preserve the Euro and this intent continued for 2013. Japan’s Prime Minister Abe and Japan Central Bank President Kuroda have made their marks through depreciating the yen and use of quantitative easing and other monetary tools. Bonds and pure dividend-paying stocks were poor performers since interest rates bottomed on April 30 of last year. From April 30 thru December 31, 2013, dividend-paying stocks as represented by the Dow Jones Utility Index are down over (6.0)% and the iShares 20+ year Treasury bond ETF is down over (15.2)%, while the Needham Growth Fund was up 22.1%, the Needham Aggressive Growth Fund was up 28.5%, and the Needham Small Cap Growth Fund was up 25.0%. In the last few months, the correlation between stocks has decreased and the importance of stock selection has increased. We see several themes in our domestic-based holdings, all revolving around applying innovative technology to: 1) 1) Industrial manufacturing, including next-generation semiconductors; 2) Business services thru software-as-a-service and cloud-based technology; and 3) Bring savings and innovation to the healthcare system. We see opportunity in our valuation-sensitive, domestically focused portfolios in 2014. The best of these investments have become three-to-ten-baggers as they grow and generate long-term capital appreciation. In Growth Factor #11 we highlighted the 18 three, five and ten-baggers which the Funds have held for three to ten years. During 2013, the Funds had a net addition of one ten-bagger and five five-baggers, and a decrease of two three-baggers. We target the compounding returns that come from sound company management and internally funded growth opportunities, however, our investments may not meet these stated objectives and goals and may lose money. Over the last three years, the Needham Growth Fund and Needham Aggressive Growth Fund have increased their market capitalizations as their holdings have appreciated. Since March 30, 2010, the large cap exposure of NEEGX has increased to 52% from 21% of its invested net assets, and NEAGX has gone to 29% from 9%. NEAGX also has 10% of assets in mid-cap equities. Our larger cap investments could help dampen volatility in 2014. We’d like to highlight II-VI Incorporated (IIVI), KVH Industries, Inc. (KVHI), The Street, Inc. (TST), World Wrestling Entertainment and Zygo Corporation (ZIGO) as stocks to watch for 2014. These are all small cap stocks that we believe to be underfollowed and unloved today. II-VI and Zygo fit into our theme of automating industrial manufacturing. The Street (a digital financial media company), KVH Industries (voice and media for the commercial maritime market) and World Wrestling Entertainment (live action sports) are using technology to provide content in new ways. As the markets have already exhibited in January, we believe 2014 could be a more volatile year, and our ability to short and hold cash could reduce the impact of this market volatility on the Funds. The Funds can hold up to 25% of their net asset value in short positions. Over the last four years, short positions have ranged from 0% to 10% of invested assets, which is where they stood at year-end for all three Funds. Needham Growth Fund The Needham Growth Fund was up 7.7% in the fourth quarter and 34.7% for 2013. It was the quarter and year of health-care. The top three holdings—Express Scripts Holding Company (ESRX), +14%; Thermo Fisher Scientific Inc. (TMO), +21%; and Gilead Sciences, Inc. (GILD), +19%—were the top 3 contributors in the fourth quarter and are all long-term holdings. In 2013, Gilead was +104% and Thermo Fisher +76%. Over the next few years, we see Gilead with the potential to double the size of its business through its Hepatitis C drug, Sovaldi. Thermo Fisher Scientific, which provides analytical instruments and laboratory technology to the life sciences industry, could see significant synergies from its just completed acquisition of Life Technologies Corporation (LIFE), a leading supplier of DNA reagents, assays and other consumables and instruments to biotechnology companies. Express Scripts, a pharmacy benefits manager, continues to benefit because it reduces the cost of delivering medications. 2 Annual Report 2013 The biggest percentage winner for 2013 was WageWorks (WAGE), + 234%. WageWorks provides consumer direct benefits management for enterprises. WageWorks saw progress with large enterprise sales, and we believe investors came to recognize the recurring nature of its revenues. The leading detractors for the year were two short positions. For the year, many of our long-term holdings such as Express Scripts, CarMax, Inc. (KMX), Akamai Technologies, Inc. (AKAM), and Schlumberger NV (SLB) were only +15-30%, which means they underperformed the indices and were a drag on performance. It was that kind of year. The Needham Growth Fund closed 2013 with holdings of 52% large-cap and 38% small and micro-cap. The fund is not a typical, mid-cap, large-cap or all-cap fund trying to overweight or underweight positions in an index. While Morningstar categorizes the fund as Mid-Cap Growth and Lipper as Mid-Cap Core, we view our mandate to make money through long-term holdings with as little risk as possible. Express Scripts, Thermo Fisher and Gilead are 3-10-year holdings. As of December 31, they were three and five-baggers for the Fund. The Needham Growth Fund closed the year with a 4% short position and 4% cash, as a percentage of total investments. Needham Aggressive Growth Fund The Needham Aggressive Growth Fund was up 6.1% in the fourth quarter and +36.3% for 2013. The top contributor for the quarter and the year was the Fund’s largest, long-term holding, PDF Solutions, Inc. (PDFS). PDF was up 21% for the fourth quarter and up 86% in 2013. We believe PDF is at the beginning of an increase in revenue from 28nm production by its leading customers, Samsung and Global Foundries. PDF is still followed by just one Wall Street analyst. Gilead Sciences was the second best contributor for the quarter and the year. For the quarter, other top contributors were Apple Inc. (AAPL), Electronics for Imaging, Inc. (EFII) Super Micro, and World Wrestling Entertainment, Inc., which was a new holding in the third quarter. WWE has transitioned from risqué family entertainment in a world starved for content and sports programming. The just announced WWE Network, which is an over-the-top subscription offering, and the renegotiation of the WWE’s TV rights could double or triple earnings over the next few years. Two of the Fund’s largest detractors in the quarter and in 2013 were short positions. One of those positions is a technology equipment provider valued at 10x enterprise value to last 12 months revenue. Historically, companies in this segment are worth 1-2x. We believe the company will have inventory issues at some point in 2014 and we will be rewarded. In addition to II-VI, KVH Industries, The Street, WWE, and Zygo, we are excited about our underfollowed, small cap investments in CEVA, Inc. (CEVA) and Crawford & Company Class A shares (CRD/A). Except for II-VI, these are all new positions added in 2013. The companies have very little analyst coverage. We’d be glad to follow-up with you on any of these companies. The Needham Aggressive Growth Fund closed the year with 10% short position and 1% cash. Needham Small-Cap Growth Fund The Needham Small Cap Growth Fund was up 4.7% in the fourth quarter and up 27.9% in 2013. Activist involvement in long-term NESGX holding Emulex Corporation (ELX) resulted in the recapitalization of the company and disappointed many investors who had entered the investment in expectation of a terminal transaction. We remain committed to our investment in Emulex, as we believe long-term investors will be rewarded for their patience. The company continues to remove cost and is realigning priorities to higher margin businesses. Emulex is expected to continue its share buyback plan and has at least $100 million still remaining in the announced program. The reduction in share count alone will drive significant growth in the earnings per share, but it will take time for this result to be achieved. Form Factor, Inc. (FORM), another long-term holding of the Fund, was set to have a good end of year but was negatively impacted by a factory fire at its large customer SK Hynix in China. A product quality issue that had to be fixed and accounted for also impacted FORM. With both of these issues behind the company in 2014, we believe again that patience will pay off and our opportunistic purchases during the fourth quarter will pay off. 3 Needham Funds Acquisition activity contributed positively to the Fund as two of our holdings, Anaren, Inc. and Solta Medical, Inc., announced intentions to be acquired. We are sorry to see Anaren leave the public markets, as it has been a long-term holding and is an example of a great management team that we seek in our investment process. We believe our other concentrated top positions in Electro Scientific Industries, Inc. (ESIO), TTM Technologies, Inc. (TTMI), II-VI Inc. and Super Micro Computer are all well positioned for 2014. Closing We see opportunity in our strategy of investing in companies that we know well and that we believe are positioned with secular growth drivers. We believe 2014 will be another good year for TINA and equities. However, we believe 2014 could bring more volatility to the markets and that our ability to short could dampen the possible volatility. We welcome our new investors and thank all of our investors for their continued support. If you have any questions, thoughts or concerns, please contact us at (800) 625-7071 or send us an email at cretzler@needhamco.com or jbarr@needhamco.com. For information about the funds, please visit our website at www.needhamfunds.com. Sincerely, Chris Retzler John O. Barr Portfolio Manager Portfolio Manager 4 Annual Report 2013 NEEDHAM GROWTH FUND TICKER: NEEGX Comparative Performance Statistics as of December 31, 2013 (Unaudited) Since Gross Expense 6 Months(7) 1 Year 3 Years(8) 5 Years(8) 10 Years(8) Inception(8)(12) Ratio(14) Needham Growth Fund(1) 15.09% 34.68% 10.60%(9) 21.16%(10) 8.70%(11) 14.29%(13) 1.95% S&P 500 Index(2)(3) 16.31% 32.39% 16.18% 17.94% 7.41% 8.28% NASDAQ Composite Index(2)(4) 23.59% 40.17% 17.85% 22.95% 8.83% 8.80% S&P 400 MidCap Index(2)(5) 16.50% 33.50% 15.64% 21.89% 10.36% 12.10% Russell 2000 Index(2)(6) 19.82% 38.82% 15.67% 20.08% 9.07% 8.94% Past performance does not guarantee future results. The performance data quoted represents past performance, and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month-end, please call 1-800-625-7071. The returns shown in the above table and accompanying footnotes are net of expenses. The table above does not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. 1. Investment results calculated after reinvestment of dividends. 2. It is not possible to invest directly in an index. The performance of the index does not include the deduction of expenses associated with a mutual fund, such as investment management fees. 3. The S&P 500 Index is a broad unmanaged measure of the U.S. stock market. 4. The NASDAQ Composite Index is a broad-based capitalization-weighted index of all NASDAQ Global Market and Small Cap stocks. 5. The S&P 400 MidCap Index is a broad unmanaged measure of the U.S. stock market. 6. The Russell 2000 Index is a broad unmanaged index composed of the smallest 2,000 companies in the Russell 3000 Index. 7. Not annualized. 8. Compound annual growth rate (annualized return). Assumes all dividends were reinvested in shares of the Fund. 9. Cumulative return for the three year period was 35.30%, assuming all dividends were reinvested in shares of the Fund. Cumulative return for the five year period was 161.05%, assuming all dividends were reinvested in shares of the Fund. Cumulative return for the ten year period was 130.23%, assuming all dividends were reinvested in shares of the Fund. The inception date of the Fund was 1/1/96. Cumulative return since inception was 1006.25%, assuming all dividends were reinvested in shares of the Fund. Gross expense ratio is from the Fund’s prospectus dated May 1, 2013. Additional information pertaining to the Fund’s expense ratios as of December 31, 2013 can be found in the financial highlights. Since January 1, 2009, the investment performance reflects contractually agreed upon fee waivers which expire at the close of business on April 30, 2014. Without these fee waivers, the performance would have been lower. Excluding the indirect costs of investing in acquired funds, total net fund operating expenses would be 1.94%. Top Ten Holdings* (as a % of total investments, as of December 31, 2013) % of Total Security Investments† 1) Express Scripts Holding Co. ESRX 9.59% 2) Thermo Fisher Scientific, Inc. TMO 9.24% 3) Gilead Sciences, Inc. GILD 7.66% 4) CarMax, Inc. KMX 5.31% 5) ViaSat, Inc. VSAT 4.51% 6) Becton Dickinson and Co. BDX 3.62% 7) FormFactor, Inc. FORM 3.45% 8) Emulex Corp. ELX 3.42% 9) Financial Engines, Inc. FNGN 3.41% PDF Solutions, Inc. PDFS 3.36% Top Ten Holdings 53.57% of Total Investments† * Current portfolio holdings may not be indicative of future portfolio holdings. † Percentage of total investments less cash. Sector Weightings* (as a % of total investments, as of December 31, 2013) Sector Long(1) (Short)(1) Total(1)(2) Consumer Discretionary 9.7% — % Energy 5.3% — % Exchange Traded Funds — (1.0)% )% Financials 4.3% — % Health Care 34.5% (0.2)% % Industrials 4.6% (0.2)% % Information Technology 42.1% (2.7)% % Materials 0.1% — % Cash 3.5% — % * Current portfolio holdings may not be indicative of future portfolio holdings. Percentage of total investments includes all stocks, plus cash minus all short positions. Total represents the difference between the long exposure and the short exposure, which produces the net exposure. Comparison of Change in Value of a $10,000 Investment Past performance does not guarantee future results. The performance data quoted represents past performance, and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month-end, please call 1-800-625-7071. The graph above does not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Since inception, the Fund’s adviser has absorbed certain expenses of the Fund, without which returns would have been lower. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 5 Needham Funds NEEDHAM AGGRESSIVE GROWTH FUND TICKER: NEAGX Comparative Performance Statistics as of December 31, 2013 (Unaudited) Since Gross Expense 6 Months(6) 1 Year 3 Years(7) 5 Years(7) 10 Years(7) Inception(7)(11) Ratio(13) Needham Aggressive Growth Fund(1) 17.29% 36.26% 10.43%(8) 19.75%(9) 10.97%(10) 10.27%(12) 2.06% S&P 500 Index(2)(3) 16.31% 32.39% 16.18% 17.94% 7.41% 6.14% NASDAQ Composite Index(2)(4) 23.59% 40.17% 17.85% 22.95% 8.83% 8.11% Russell 2000 Index(2)(5) 19.82% 38.82% 15.67% 20.08% 9.07% 9.13% Past performance does not guarantee future results. The performance data quoted represents past performance, and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month-end, please call 1-800-625-7071. The returns shown in the above table and accompanying footnotes are net of expenses. The table above does not reflect the deduction of taxes that ashareholder would have paid on Fund distributions or on the redemption of Fund shares. 1. Investment results calculated after reinvestment of dividends. 2. It is not possible to invest directly in an index. The performance of the index does not include the deduction of expenses associated with a mutual fund, such as investment management fees. 3. The S&P 500 Index is a broad unmanaged measure of the U.S. stock market. 4. The NASDAQ Composite Index is a broad-based capitalization-weighted index of all NASDAQ Global Market and Small Cap stocks. 5. The Russell 2000 Index is a broad unmanaged index composed of the smallest 2,000 companies in the Russell 3000 Index. 6. Not annualized. 7. Compound annual growth rate (annualized return). Assumes all dividends were reinvested in shares of the Fund. 8. Cumulative return for the three year period was 34.66%, assuming all dividends were reinvested in shares of the Fund. 9. Cumulative return for the five year period was 146.28%, assuming all dividends were reinvested in shares of the Fund. Cumulative return for the ten year period was 183.21%, assuming all dividends were reinvested in shares of the Fund. The inception date of the Fund was 9/4/2001. Cumulative return since inception was 233.65% assuming all dividends were reinvested in shares of the Fund. Gross expense ratio is from the Fund’s prospectus dated May 1, 2013. Additional information pertaining to the Fund’s expense ratios as of December 31, 2013 can be found in the financial highlights. Since inception, the investment performance reflects contractually agreed upon fee waivers which expire at the close of business on April 30, 2014. Without these fee waivers, the performance would have been lower. Excluding the indirect costs of investing in acquired funds, total net fund operating expenses would be 2.06%. Top Ten Holdings* (as a % of total investments, as of December 31, 2013) % of Total Security Investments† 1) PDF Solutions, Inc. PDFS 12.46% 2) Akamai Technologies, Inc. AKAM 8.48% 3) Gilead Sciences, Inc. GILD 8.31% 4) Apple, Inc. AAPL 4.51% 5) FormFactor, Inc. FORM 4.15% 6) Financial Engines, Inc. FNGN 3.48% 7) Electronics For Imaging, Inc. EFII 3.42% 8) Entegris, Inc. ENTG 3.42% 9) WageWorks, Inc. WAGE 2.89% Super Micro Computer, Inc. SMCI 2.77% Top Ten Holdings 53.89% of Total Investments† * Current portfolio holdings may not be indicative of future portfolio holdings. † Percentage of total investments less cash. Sector Weightings* (as a % of total investments, as of December 31, 2013) Sector Long(1) (Short)(1) Total(1)(2) Consumer Discretionary 6.7% — 6.7% Consumer Staples 0.9% — 0.9% Energy 1.1% — 1.1% Exchange Traded Funds — (0.5)% (0.5)% Financials 4.1% (3.1)% 1.0% Health Care 13.5% (0.5)% 13.0% Industrials 7.1% (0.4)% 6.7% Information Technology 75.1% (5.5)% 69.6% Materials 0.6% — 0.6% Cash 0.9% — 0.9% * Current portfolio holdings may not be indicative of future portfolio holdings. Percentage of total investments includes all stocks, plus cash minus all short positions. Total represents the difference between the long exposure and the short exposure, which produces the net exposure. Comparison of Change in Value of a $10,000 Investment Past performance does not guarantee future results. The performance data quoted represents past performance, and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month-end, please call 1-800-625-7071. The graph above does not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Since inception, the Fund’s adviser has absorbed certain expenses of the Fund, without which returns would have been lower. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 6 Annual Report 2013 NEEDHAM SMALL CAP GROWTH FUND TICKER: NESGX Comparative Performance Statistics as of December 31, 2013 (Unaudited) Since Gross Expense 6 Months(6) 1 Year 3 Years(7) 5 Years(7) 10 Years(7) Inception(7)(11) Ratio(13) Needham Small Cap Growth Fund(1) 15.44% 27.91% 5.21%(8) 17.62%(9) 7.51%(10) 11.32%(12) 2.05% S&P 500 Index(2)(3) 16.31% 32.39% 16.18% 17.94% 7.41% 6.83% NASDAQ Composite Index(2)(4) 23.59% 40.17% 17.85% 22.95% 8.83% 9.36% Russell 2000 Index(2)(5) 19.82% 38.82% 15.67% 20.08% 9.07% 9.09% Past performance does not guarantee future results. The performance data quoted represents past performance, and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month-end, please call 1-800-625-7071. The returns shown in the above table and accompanying footnotes are net of expenses. The table above does not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. 1. Investment results calculated after reinvestment of dividends. 2. It is not possible to invest directly in an index. The performance of the index does not include the deduction of expenses associated with a mutual fund, such as investment management fees. 3. The S&P 500 Index is a broad unmanaged measure of the U.S. stock market. 4. The NASDAQ Composite Index is a broad-based capitalization-weighted index of all NASDAQ Global Market and Small Cap stocks. 5. The Russell 2000 Index is a broad unmanaged index composed of the smallest 2,000 companies in the Russell 3000 Index. 6. Not annualized. 7. Compound annual growth rate (annualized return). Assumes all dividends were reinvested in shares of the Fund. 8. Cumulative return for the three year period was 16.47%, assuming all dividends were reinvested in shares of the Fund. 9. Cumulative return for the five year period was 125.08%, assuming all dividends were reinvested in shares of the Fund. Cumulative return for the ten year period was 106.32%, assuming all dividends were reinvested in shares of the Fund. The inception date of the Fund was 5/22/02. Cumulative return since inception was 247.45%, assuming all dividends were reinvested in shares of the Fund. Gross expense ratio is from the Fund’s prospectus dated May 1, 2013. Additional information pertaining to the Fund’s expense ratios as of December 31, 2013 can be found in the financial highlights. Since inception, the investment performance reflects contractually agreed upon fee waivers which expire at the close of business on April 30, 2014. Without these fee waivers, the performance would have been lower. Excluding the indirect costs of investing in acquired funds, total net fund operating expenses would be 2.04%. Top Ten Holdings* (as a % of total investments, as of December 31, 2013) % of Total Security Investments† 1) FormFactor, Inc. FORM 9.70% 2) Emulex Corp. ELX 9.07% 3) Electro Scientific Industries, Inc. ESIO 5.78% 4) Anaren, Inc. ANEN 5.08% 5) Superior Energy Services, Inc. SPN 4.90% 6) TTM Technologies, Inc. TTMI 4.84% 7) II-VI, Inc. IIVI 4.66% 8) C&J Energy Services, Inc. CJES 3.72% 9) Express Scripts Holding Co. ESRX 3.64% Zygo Corp. ZIGO 3.56% Top Ten Holdings 54.95% of Total Investments† * Current portfolio holdings may not be indicative of future portfolio holdings. † Percentage of total investments less cash. Sector Weightings* (as a % of total investments, as of December 31, 2013) Sector Long(1) (Short)(1) Total(1)(2) Consumer Discretionary 4.9% — 4.9% Energy 14.7% — 14.7% Health Care 8.3% — 8.3% Industrials 5.5% — 5.5% Information Technology 62.3% — 62.3% Materials 0.7% — 0.7% Cash 3.6% — 3.6% * Current portfolio holdings may not be indicative of future portfolio holdings. Percentage of total investments includes all stocks, plus cash minus all short positions. Total represents the difference between the long exposure and the short exposure, which produces the net exposure. Comparison of Change in Value of a $10,000 Investment Past performance does not guarantee future results. The performance data quoted represents past performance, and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month-end, please call 1-800-625-7071. The graph above does not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Since inception, the Fund’s adviser has absorbed certain expenses of the Fund, without which returns would have been lower. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 7 Needham Funds Disclosure of Fund Expenses (Unaudited) The following expense table is shown so that you can understand the impact of fees on your investment. All mutual funds have operating expenses. As a shareholder of the fund, you incur transactional costs, including redemption fees and exchange fees, and ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports, among others. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in each fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The expense example table below illustrates your fund’s cost in two ways: ● Actual Expenses. This section helps you to estimate the actual expenses after fee waivers that you paid over the period. The “Ending Account Value” shown is derived from the fund’s actual return, and “Expenses Paid During Period” shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading entitled “Expenses Paid During Period”. ● Hypothetical Expenses on a 5% Return. This section is intended to help you compare your fund’s costs with those of other mutual funds. It assumes that the fund had a return of 5% before expenses during the period shown, but that the expense ratio is unchanged. In this case, because the return used is not the fund’s actual return, the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s cost by comparing this hypothetical example with the hypothetical examples that appear in shareholders reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. For the Period July 1, 2013 to December 31, 2013 Expense Example Table Beginning Ending Expenses Paid Expense Ratio Account Value Account Value During Period* During Period* 7/1/13 12/31/13 7/1/13 - 12/31/13 7/1/13 - 12/31/13 Needham Growth Fund Actual Expenses 1.89% Hypothetical Example for Comparison Purposes (5% return before expenses) $ 9.60 1.89% Needham Aggressive Growth Fund Actual Expenses 2.14% Hypothetical Example for Comparison Purposes (5% return before expenses) 2.14% Needham Small Cap Growth Fund Actual Expenses 2.09% Hypothetical Example for Comparison Purposes (5% return before expenses) 2.09% * Expenses are equal to the average account value times the Fund’s annualized expense ratio multiplied by the number of days in the most recent fiscal half-year divided by the number of days in the fiscal year. 8 Annual Report 2013 Needham Growth Fund Schedule of Investments December 31, 2013 Shares Market Value Common Stocks (97.0%) Aerospace & Defense (1.5%) Honeywell International, Inc. $ Sypris Solutions, Inc. Biotechnology (7.4%) Gilead Sciences, Inc.* Capital Markets (4.1%) Financial Engines, Inc. Oaktree Capital Group LLC Commercial Services & Supplies (0.3%) ACCO Brands Corp.* Clean Harbors, Inc.* Communications Equipment (10.5%) Anaren, Inc.* Emulex Corp.* KVH Industries, Inc.* QUALCOMM, Inc. ViaSat, Inc.*† Computers & Peripherals (5.0%) Electronics For Imaging, Inc.* Super Micro Computer, Inc.* Electrical Equipment (1.7%) II-VI, Inc.* Electronic Equipment, Instruments & Components (7.6%) Corning, Inc. Electro Scientific Industries, Inc. Jabil Circuit, Inc.† Newport Corp.* Vishay Intertechnology, Inc.* Zygo Corp.* Energy Equipment & Services (1.5%) Halliburton Co. National Oilwell Varco, Inc. Schlumberger Ltd. Shares Market Value Common Stocks - Continued Health Care Equipment & Supplies (7.6%) Becton Dickinson and Co. $ CONMED Corp. Covidien PLC Natus Medical, Inc.* Varian Medical Systems, Inc.* Health Care Providers & Services (9.3%) Express Scripts Holding Co.*† Internet Software & Services (3.1%) Akamai Technologies, Inc.* Brightcove, Inc.* QuinStreet, Inc.* YuMe, Inc.* Leisure Equipment & Products (0.6%) Black Diamond, Inc.* Life Sciences Tools & Services (9.0%) Quintiles Transnational Holdings, Inc.* Thermo Fisher Scientific, Inc.† Media (2.2%) Comcast Corp. Metals & Mining (0.1%) Walter Energy, Inc. Oil, Gas & Consumable Fuels (3.5%) Hess Corp.† WPX Energy, Inc.* Professional Services (1.0%) WageWorks, Inc.* Semiconductors & Semiconductor Equipment (13.2%) Broadcom Corp. Brooks Automation, Inc. Entegris, Inc.* Entropic Communications, Inc.* FormFactor, Inc.* MKS Instruments, Inc. Nova Measuring Instruments Ltd.* PDF Solutions, Inc.* See accompanying notes to financial statements. 9 Needham Funds Needham Growth Fund Schedule of Investments (Continued) December 31, 2013 Shares Market Value Common Stocks - Continued Software (1.3%) Barracuda Networks, Inc.* $ Mavenir Systems, Inc.* Specialty Retail (6.5%) CarMax, Inc.*† Dick’s Sporting Goods, Inc.† Tiffany & Co. Total Common Stocks (Cost $66,262,310) Shares Market Value Short-Term Investment (3.3%) Money Market Fund (3.3%) Dreyfus Treasury Prime Cash Management 0.00% (a) (Cost $4,723,709) $ Total Investments (100.3%) (Cost $70,986,019) Total Securities Sold Short (-3.9%) (Proceeds $3,530,002) ) Other Assets in Excess of Liabilities (3.6%) Net Assets (100.0%) $ * Non-income producing security. (a) Rate shown is the seven day yield as of December 31, 2013. † Security position is either entirely or partially held in a segregated account as collateral for securities sold short, aggregating a total market value of $5,020,500. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See accompanying notes to financial statements. 10 Annual Report 2013 Needham Growth Fund Schedule of Securities Sold Short December 31, 2013 Shares Market Value Securities Sold Short (-3.0%) Airlines (-0.2%) Allegiant Travel Co. $ Communications Equipment (-0.9%) Ubiquiti Networks, Inc.* Health Care Technology (-0.2%) Medidata Solutions, Inc.* Semiconductors & Semiconductor Equipment (-0.3%) Advanced Energy Industries, Inc.* Software (-1.4%) ANSYS, Inc.* Total Securities Sold Short (Proceeds $2,509,600) Shares Market Value Exchange Traded Funds Sold Short (-0.9%) iShares Russell 2000 ETF $ iShares Russell 2000 Growth ETF iShares Russell 2000 Value ETF Market Vectors Semiconductor ETF Total Exchange Traded Funds Sold Short (Proceeds $1,020,402) Total Securities & Exchange Traded Funds Sold Short (Proceeds $3,530,002) Total Securities & Exchange Traded Funds Sold Short (-3.9%) ) Total Investments (100.3%) Other Assets in Excess of Liabilities (3.6%) Net Assets (100.0%) $ * Non-income producing security. See accompanying notes to financial statements. 11 Needham Funds Needham Aggressive Growth Fund Schedule of Investments December 31, 2013 Shares Market Value Common Stocks (99.1%) Aerospace & Defense (2.0%) Precision Castparts Corp.† $ Biotechnology (8.2%) Gilead Sciences, Inc.*† Capital Markets (3.5%) Financial Engines, Inc. Chemicals (0.6%) AZ Electronic Materials SA Commercial Services & Supplies (0.4%) Clean Harbors, Inc.* Communications Equipment (4.4%) Anaren, Inc.* Emulex Corp.* KVH Industries, Inc.* ViaSat, Inc.*† Computers & Peripherals (10.6%) Apple, Inc.† Electronics For Imaging, Inc.*† Super Micro Computer, Inc.* Electrical Equipment (0.5%) II-VI, Inc.* Electronic Equipment, Instruments & Components (6.0%) Electro Scientific Industries, Inc. FEI Co. IPG Photonics Corp. Jabil Circuit, Inc.† Zygo Corp.* Health Care Equipment & Supplies (1.6%) Becton Dickinson and Co. LeMaitre Vascular, Inc. Health Care Providers & Services (1.9%) Express Scripts Holding Co.*† Health Care Technology (0.5%) Omnicell, Inc.* Hotels, Restaurants & Leisure (0.7%) Panera Bread Co.* Shares Market Value Common Stocks - Continued Household Products (0.8%) Oil-Dri Corp. of America $ Insurance (0.3%) Crawford & Co. Internet & Catalog Retail (0.0%) RetailMeNot, Inc.* Internet Software & Services (16.5%) Akamai Technologies, Inc.*† Brightcove, Inc.* Carbonite, Inc.* ChannelAdvisor Corp.* Constant Contact, Inc.* Equinix, Inc.* Reis, Inc.* TheStreet, Inc.* YuMe, Inc.* Leisure Equipment & Products (0.6%) Black Diamond, Inc.* Machinery (0.7%) Edwards Group Ltd. - ADR* Media (1.7%) World Wrestling Entertainment, Inc. Oil, Gas & Consumable Fuels (1.0%) Hess Corp.† Professional Services (2.9%) WageWorks, Inc.*† Semiconductors & Semiconductor Equipment (27.5%) ATMI, Inc.* Ceva, Inc.* Entegris, Inc.* Entropic Communications, Inc.* FormFactor, Inc.* LTX-Credence Corp.* MKS Instruments, Inc. Nanometrics, Inc.* Nova Measuring Instruments Ltd.* PDF Solutions, Inc.* Photronics, Inc.* Tessera Technologies, Inc. See accompanying notes to financial statements. 12 Annual Report 2013 Needham Aggressive Growth Fund Schedule of Investments (Continued) December 31, 2013 Shares Market Value Common Stocks - Continued Software (3.2%) Barracuda Networks, Inc.* $ Bottomline Technologies, Inc.*† BroadSoft, Inc.* Exa Corp.* Mavenir Systems, Inc.* Specialty Retail (2.8%) CarMax, Inc.*† Dick’s Sporting Goods, Inc.† Textiles, Apparel & Luxury Goods (0.2%) Costa, Inc.* Total Common Stocks (Cost $32,358,807) Shares Market Value Short-Term Investment (0.8%) Money Market Fund (0.8%) Dreyfus Treasury Prime Cash Management 0.00% (a) (Cost $568,053) $ Total Investments (99.9%) (Cost $32,926,860) Total Securities Sold Short (-9.1%) (Proceeds $3,578,131) ) Other Assets in Excess of Liabilities (9.2%) Net Assets (100.0%) $ ADR American Depository Receipt * Non-income producing security. (a) Rate shown is the seven day yield as of December 31, 2013. † Security position is either entirely or partially held in a segregated account as collateral for securities sold short, aggregating a total market value of $7,171,765. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See accompanying notes to financial statements. 13 Needham Funds Needham Aggressive Growth Fund Schedule of Securities Sold Short December 31, 2013 Shares Market Value Securities Sold Short (-8.6%) Airlines (-0.4%) Allegiant Travel Co. $ Communications Equipment (-2.7%) Ubiquiti Networks, Inc. Health Care Technology (-0.5%) Medidata Solutions, Inc.* Semiconductors & Semiconductor Equipment (-0.6%) Advanced Energy Industries, Inc.* QuickLogic Corp.* Software (-1.6%) ANSYS, Inc.* Thrifts & Mortgage Finance (-2.8%) Federal Home Loan Mortgage Corp.* Total Securities Sold Short (Proceeds $3,346,187) Shares Market Value Exchange Traded Funds Sold Short (-0.5%) iShares Russell 2000 ETF $ iShares Russell 2000 Growth ETF Market Vectors Semiconductor ETF Total Exchange Traded Funds Sold Short (Proceeds $231,944) Total Securities & Exchange Traded Funds Sold Short (Proceeds $3,578,131) Total Securities & Exchange Traded Funds Sold Short (-9.1%) ) Total Investments (99.9%) Other Assets in Excess of Liabilities (9.2%) Net Assets (100.0%) $ * Non-income producing security. See accompanying notes to financial statements. 14 Annual Report 2013 Needham Small Cap Growth Fund Schedule of Investments December 31, 2013 Shares Market Value Common Stocks (98.8%) Commercial Services & Supplies (1.0%) ACCO Brands Corp.* $ Clean Harbors, Inc.* Communications Equipment (17.2%) Anaren, Inc.* Emulex Corp.* KVH Industries, Inc.* Ruckus Wireless, Inc.* Computers & Peripherals (2.7%) Super Micro Computer, Inc.* Electrical Equipment (4.6%) II-VI, Inc.*† Electronic Equipment, Instruments & Components (14.0%) Electro Scientific Industries, Inc. TTM Technologies, Inc.*† Zygo Corp.* Energy Equipment & Services (10.3%) C&J Energy Services, Inc.* Halliburton Co. National Oilwell Varco, Inc. Superior Energy Services, Inc.* Health Care Equipment & Supplies (4.9%) Natus Medical, Inc.* NxStage Medical, Inc.* Solta Medical, Inc.* Health Care Providers & Services (3.6%) Express Scripts Holding Co.*† Internet Software & Services (4.9%) Brightcove, Inc.* Carbonite, Inc.* Reis, Inc.* YuMe, Inc.* Shares Market Value Common Stocks - Continued Leisure Equipment & Products (1.3%) Black Diamond, Inc.* $ Metals & Mining (0.7%) Walter Energy, Inc. Oil, Gas & Consumable Fuels (4.8%) Hess Corp.† WPX Energy, Inc.* Semiconductors & Semiconductor Equipment (23.0%) Entropic Communications, Inc.* FormFactor, Inc.* MaxLinear, Inc.* MKS Instruments, Inc. NeoPhotonics Corp.* Photronics, Inc.*† Rudolph Technologies, Inc.* Supertex, Inc.* Ultra Clean Holdings, Inc.* Software (2.0%) Barracuda Networks, Inc.* BroadSoft, Inc.* Mavenir Systems, Inc.* Specialty Retail (3.8%) Abercrombie & Fitch Co. Aeropostale, Inc.* Francesca’s Holdings Corp.* Total Common Stocks (Cost $38,800,663) See accompanying notes to financial statements. 15 Needham Funds Needham Small Cap Growth Fund Schedule of Investments (Continued) December 31, 2013 Shares Market Value Short-Term Investment (3.7%) Money Market Fund (3.7%) Dreyfus Treasury Prime Cash Management 0.00% (a) (Cost $1,631,683) $ Total Investments (102.5%) (Cost $40,432,346) Liabilities in Excess of Other Assets (-2.5%) ) Net Assets (100.0%) $ * Non-income producing security. (a) Rate shown is the seven day yield as of December 31, 2013. † Security position is either entirely or partially held in a segregated account as collateral for securities sold short, aggregating a total market value of $482,430. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See accompanying notes to financial statements. 16 Annual Report 2013 Statements of Assets and Liabilities December 31, 2013 Needham Growth Fund Needham Aggressive Growth Fund Needham Small Cap Growth Fund Assets Investments, at Value (Cost $70,986,019, $32,926,860, $40,432,346) $ $ $ Cash — — Receivables: Deposit with Broker for Securities Sold Short — Dividends and Interest — Fund Shares Sold Investment Securities Sold — Prepaid Expenses Total Assets Liabilities Securities Sold Short, at Value (Proceeds $3,530,002, $3,578,131, $0) — Payables: Investment Securities Purchased Fund Shares Redeemed Due to Adviser Distribution Fees Administration and Accounting Fees Transfer Agent Fees Accrued Expenses and Other Liabilities Total Liabilities Net Assets $ $ $ Shares Issued and Outstanding $0.001 Par Value (Authorized 800,000,000, 100,000,000 and 100,000,000 respectively) Net Asset Value, Offering and Redemption Price Per Share(a) $ $ $ Components of Net Assets Paid-in Capital Accumulated Net Investment Income — — Accumulated Net Realized Gain (Loss) from Investments, Securities Sold Short,Foreign Currency Transactions and Currency ) Net Unrealized Appreciation on Investment Securities and Securities Sold Short Net Unrealized Depreciation on Foreign Currency Transactions and Currency — ) — Total Net Assets $ $ $ (a) Subject to certain exceptions, a 2% redemption fee is imposed upon shares redeemed within 60 days of their purchase. See Note 2 of the notes to financial statements. See accompanying notes to financial statements. 17 Needham Funds Statements of Operations For the year ended December 31, 2013 Needham Growth Fund Needham Aggressive Growth Fund Needham Small Cap Growth Fund Investment Income Dividends $ $ $ Interest 5 — 2 Less: Foreign Taxes Withheld — ) — Total Investment Income Expenses Investment Advisory Fees Distribution Fees Administration and Accounting Fees Audit Fees Chief Compliance Officer Fees Custodian Fees Directors’ Fees Dividend Expense(1) Filing Fees Interest Expense(1) Legal Fees Printing Fees Transfer Agent Fees Other Expenses Total Expenses Fees Waived by Investment Adviser — — ) Net Expenses Net Investment Loss ) ) ) Net Realized/Unrealized Gain (Loss) from Investments, Securities Sold Short, Foreign Currency Transactions and Currency Net Realized Gain from Investments Net Realized Loss from Securities Sold Short ) ) ) Net Realized Gain from Foreign Currency Transactions and Currency — 39 — Change in Unrealized Appreciation on Investments and Securities Sold Short Change in Unrealized Depreciation on Foreign Currency Transactions and Currency — ) — Net Realized/Unrealized Gain from Investments, Securities Sold Short, Foreign Currency Transactions and Currency Change in Net Assets Resulting from Operations $ $ $ Expense related to securities sold short. See accompanying notes to financial statements. 18 Annual Report 2013 Statements of Changes in Net Assets Needham Growth Fund Needham Aggressive Growth Fund Needham Small Cap Growth Fund Year Ended December 31, Year Ended December 31, Year Ended December 31, Year Ended December 31, Year Ended December 31, Year Ended December 31, Change in Net Assets Operations: Net Investment Loss $ ) $ ) $ ) $ ) $ ) $ ) Net Realized Gain (Loss) from Investments, Securities Sold Short, Foreign Currency Transactions, and Currency ) Change in Unrealized Appreciation on Investments, Securities Sold Short, Foreign Currency Transactions and Currency Change in Net Assets Resulting from Operations Distributions to Shareholders from: Capital Gains ) ) — ) — — Total Distributions to Shareholders ) ) — ) — — Capital Transactions: Shares Issued Shares Issued in Reinvestment of Distribution — — — Shares Redeemed ) Redemption Fees Change in Net Assets from Capital Transactions ) Change in Net Assets ) Net Assets Beginning of Period End of Period $ Accumulated Net Investment Income (Loss) $ $ $ — $ ) $ — $ — Share Transaction: Number of Shares Issued Number of Shares Reinvested — — — Number of Shares Redeemed ) Change in Shares ) See accompanying notes to financial statements. 19 Needham Funds Needham Growth Fund Financial Highlights (For a Share Outstanding Year Ended December 31, Throughout each Period) Net Asset Value, Beginning of Period $ Investment Operations Net Investment Loss ) Net Realized and Unrealized Gain (Loss) on Investments ) Total from Investment Operations ) Less Distributions Net Realized Gains ) ) ) — — Total Distributions ) ) ) — — Capital Contributions Redemption Fees — (a) — (a) — (a) — (a) Total Capital Contributions — (a) — (a) — (a) — (a) Net Asset Value, End of Period $ Total Return % % )% % % Net Assets, End of Period (000’s) $ Ratios/Supplemental Data Ratio of Total Expenses to Average Net Assets % Ratio of Total Expenses to Average Net Assets (before interest and dividend expense) % Ratio of Total Expenses to Average Net Assets (before waiver and reimbursement of expenses) % Ratio of Net Investment Loss to Average Net Assets )% )% )% )% )% Ratio of Net Investment Loss to Average Net Assets (before waiver and reimbursement of expenses) )% )% )% )% )% Portfolio turnover rate 12 % 17 % 29 % 62 % 29 % (a) Value is less than $0.005 per share. See accompanying notes to financial statements. 20 Annual Report 2013 Needham Aggressive Growth Fund Financial Highlights (For a Share Outstanding Year Ended December 31, Throughout each Period) Net Asset Value, Beginning of Period $ Investment Operations Net Investment Loss ) Net Realized and Unrealized Gain (Loss) on Investments ) Total from Investment Operations ) Less Distributions Net Realized Gains — ) Total Distributions — ) Capital Contributions Redemption Fees — (a) — (a) — (a) Total Capital Contributions — (a) — (a) — (a) Net Asset Value, End of Period $ Total Return % % )% % % Net Assets, End of Period (000’s) $ Ratios/Supplemental Data Ratio of Total Expenses to Average Net Assets % Ratio of Total Expenses to Average Net Assets (before interest and dividend expense) % Ratio of Total Expenses to Average Net Assets (before waiver and reimbursement of expenses) % Ratio of Net Investment Loss to Average Net Assets )% )% )% )% )% Ratio of Net Investment Loss to Average Net Assets (before waiver and reimbursement of expenses) )% )% )% )% )% Portfolio turnover rate 20
